Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendments filed 11/18/2021 and 1/25/2022. Applicant in the amended filed 11/18/2021 amended claims 1, 6, 9, 11, 13 – 14, cancelled claims 2, 8, 10, 12 15 – 20, added claims 21 – 30. Applicant in the amendment filed 1/25/2022 amended claims 1, 9, 11, 13 – 14, 21 – 23, 25, and 30; claims 1, 3 – 7, 9, 11, 13 – 14, 21 – 30 are pending in this application.

Response to Amendment
Applicant in response to the statutory double patenting rejection amended claims. Further, Applicant filed a terminal disclaimer to overcome potential obviousness type double patenting rejection. 

Allowable Subject Matter
Claims 1, 3 – 7, 8, 11, 13 – 14, 21 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 23 and 30, US Patent to Maxon (2,223,292) discloses a valve (2), electromagnet (23), handle (58), and a locking member (27). The valve disclosed by Maxon closes when power to the electromagnet is interrupted. A person having ordinary skill in the art would not be motivated to modify the valve disclosed by Maxon to make obvious the claim limitation “an attractive component extending from the second side of the stem of the handle; wherein the attractive component is disposed on the stem between the second end of the stem and the connection portion; and wherein the attractive component couples with the electromagnet of the bracket to inhibit closure of the valve, when the electromagnet is magnetic; and a second flange extending from the third side of the stem and disposed between the connection portion of the handle and the second end of the stem; and wherein the second flange has a length such that when the handle is disposed in the first position, at least a portion of the second flange extends beyond the body of the bracket.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753